       Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

STATE OF MISSISSIPPI ex rel.
JIM HOOD, ATTORNEY GENERAL OF
THE STATE OF MISSISSIPPI,

               Plaintiff,
                                                             CASE NO. 3:19-cv-353-HTW-LRA
v.

CREDIT ACCEPTANCE CORPORATION

               Defendant.

                   MEMORANDUM OF LAW IN SUPPORT OF
     STATE OF MISSISSIPPI’S MOTION TO REMAND AND FOR COSTS AND FEES

       The State of Mississippi through its Attorney General, Jim Hood (“State”), brought this

state-law enforcement action in state court to punish, stop, and deter violations of the Mississippi

Consumer Protection Act (“MCPA”), Miss. Code Ann. §§ 75-24-1 to 75-24-29, by Defendant

Credit Acceptance Corporation (“Credit Acceptance”). The State’s complaint asserts only state-

law claims under the MCPA; it asserts no federal-law cause of action. In Credit Acceptance’s

quarterly report filed with the Securities and Exchange Commission on April 29, 2019, Credit

Acceptance demonstrated that it understood precisely the State’s state-law complaint:

       The Attorney General of the State of Mississippi, on behalf of the State of
       Mississippi, filed a complaint in the Chancery Court of the First Judicial District of
       Hinds County, Mississippi, alleging that the Company engaged in unfair and
       deceptive trade practices in subprime auto lending, loan servicing, vehicle
       repossession and debt collection in the State of Mississippi in violation of the
       Mississippi Consumer Protection Act.

Credit Acceptance Corp. (Form 10-Q), at 38 (April 29, 2019), available at

https://www.sec.gov/Archives/edgar/data/885550/000088555019000034/cacc-

20190331x10q2.htm. Credit Acceptance did not, under penalty of violating federal securities
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 2 of 15




law, claim, as it does here, that the State’s complaint only “nominally” alleges state law claims.

Notice of Removal at 2, ECF No. 1 (“Removal”).

       The State challenges, among other things, Credit Acceptance’s unfair and deceptive

lending practices of imposing gross markups on the sale price of vehicles and ancillary products

for Mississippi consumers with poor credit, resulting in unaffordable loans and default. See

Compl. ¶¶ 1-9, 16-20, 29-52. Unbeknown to consumers, Credit Acceptance tiers the markup on

the sale price of vehicles so that consumers with the poorest credit profiles receive the cheapest,

lowest quality cars and pay the highest markups over the cash price or the fair market value. See

Compl. ¶ 30, 54.

       On top of that, Credit Acceptance tacks on expensive ancillary products – described as

“crap” by a Credit Acceptance former employee and “BS” by a Credit Acceptance car dealer – to

further prey on Mississippi subprime consumers and increase the unaffordability of the loan. See

Compl. ¶¶ 39-52. Then, it charges high interest rates frequently at or near the maximum finance

charge allowed under Mississippi law – which is supposed to offset the credit risk presented by

poorer credit borrowers, not the sale price of cars or overpriced, largely valueless ancillary

products. See Compl. ¶¶ 53-56. These lending practices, among others, the State alleges,

collectively and separately, misrepresent, fail to disclose, and obscure material information, and

render loans unaffordable, resulting in default, and are, thus, unfair and deceptive under the

MCPA. See Compl. ¶¶ 86, 92.

       Credit Acceptance argues that the Truth and Lending Act (“TILA”), 15 U.S.C. §§ 1601,

et seq. and its implementing regulation, Regulation Z, 12 C.F.R. part 1026 – which Credit

Acceptance alleges do not include markups on cars or ancillary products as finance charges –

conflicts with Mississippi state law and preempts conflicting Mississippi state law. See Removal



                                                 2
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 3 of 15




at 4-7. Credit Acceptance’s underlying premise is wrong. Gross markups on cars and ancillary

products can be finance charges under TILA, and Credit Acceptance’s practice of concealing that

it systematically increases markups over fair market value as consumers’ credit ratings decrease

may very well be actionable violations of TILA, Regulation Z, or other federal laws.

       But that is not the State’s case: The State’s well-pleaded complaint asserts only state-law

causes of action. Credit Acceptance’s defense of preemption by TILA and Regulation Z,

however wrong, does not and cannot give rise to federal jurisdiction, this Court in Mississippi ex

rel. Hood v. Global Client Solutions made clear. No. 3:18-cv-280-HTW-LRA, 2019 U.S. Dist.

LEXIS 73900, at *10 (S.D. Miss. Mar. 28, 2019) (Wingate, J.) (“federal defense does not give

rise to federal subject matter jurisdiction”); see also Rivet v. Regions Bank, 522 U.S. 470, 475

(1998) (“a defense is not part of a plaintiff’s properly pleaded statement of his or her claims”).

       However, the main goal of Credit Acceptance is not to establish federal jurisdiction. As

demonstrated by its willingness to flout well-established U.S. Supreme Court law and a decision

by this Court squarely addressing and refuting its arguments only weeks before removal, Credit

Acceptance seeks one thing: delay of the State’s prosecution of its case. Credit Acceptance

cannot be permitted to abuse the federal removal process or the federal judiciary’s time and

resources in this manner, and its frivolous removal should be denied and sanctions imposed.

                                   PROCEDURAL HISTORY

       On April 23, 2019, the State brought an enforcement action in the public interest pursuant

to the Attorney General’s statutory and parens patriae authority against Credit Acceptance in the

Chancery Court of Hinds County, Mississippi.1 The complaint specifically – and solely – alleges




1
  The State filed a redacted copy of the complaint in state court because it contains certain
information designated by Credit Acceptance in the State’s investigation as confidential. Should
                                                 3
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 4 of 15




two claims for relief under state law: (1) Credit Acceptance engaged in deceptive trade practices

and misrepresented and concealed, among other things, the characteristics, standard, and/or

quality of its subprime auto lending services, and associated servicing and collection of its loans

under the MCPA, Compl. ¶¶ 82-87; and (2) Credit Acceptance engaged in unfair trade practices

relating to subprime auto lending services and associated servicing and collection of its loans

under the MCPA, Compl. ¶¶ 88-94. The State brought only state-law claims under the MCPA to

remedy and enjoin these unlawful practices. The complaint asserts no federal-law claim.

       On May 21, 2019, Credit Acceptance removed the instant matter to this Court, asserting

federal-question jurisdiction under 28 U.S.C. § 1331. Removal at 1. Credit Acceptance filed a

Motion to Dismiss the Complaint for failure to state a claim upon which relief can be granted on

May 24, 2019. Mot. to Dismiss, ECF No. 10 at 1. The State asked Credit Acceptance to agree to

stay briefing on its Motion to Dismiss the Complaint pending the resolution of this Motion to

Remand. Credit Acceptance refused to agree to the stay even though there is no question federal

courts must resolve questions of jurisdiction before proceeding to the merits. Further, the local

rules specify that “discovery motions, discovery appeals, immunity defense motions, motions to

remand, and other jurisdictional motions” will be given priority over other types of motions.

L.U.Civ.R. 7(b)(7).

                                      LEGAL STANDARD
       This Court recently explained: “Federal courts are courts of limited jurisdiction . . . .

Federal courts must presume that a lawsuit lies outside of their limited jurisdiction. The party

asserting federal subject matter jurisdiction bears the burden of establishing such.” Global

Client, 2019 U.S. Dist. LEXIS 73900, at *7-9. This Court continued: “The parties, by their


the Court wish to review an unredacted version of the complaint, the State will provide a copy
for in camera review by the Court.
                                                 4
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 5 of 15




actions or inactions, cannot convey bogus jurisdiction on the court.” Id. at 9. “Further, ‘[a]ny

ambiguities are construed against removal and in favor of remand to state court.’” Id. (citing

Hood ex rel. Miss. v. JP Morgan Chase & Co., 737 F.3d 78, 84 (5th Cir. 2013)).

       This Court further explained that “[r]emoval from state courts to federal courts is

particularly disfavored where, as here, a state files it complaint within its own court system.”

Id. (citing JP Morgan Chase, 737 F.3d at 89). “[C]onsiderations of comity make us reluctant to

snatch cases which a State has brought from the courts of that State, unless some clear rule

demands it.” Id. (citing Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463 U.S. 1, 21

n.22 (1983)).

       This Court continued, citing long-established Supreme Court jurisprudence: “‘[T]he

presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint

rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s properly pleaded complaint.’” Id. at *10 (citing Rivet, 522 U.S. at 475

(citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987))). “Under the well-pleaded

complaint rule, the plaintiff is the master of the claim, who may avoid federal jurisdiction by

relying exclusively on state law.” Id. (citing Caterpillar, 482 U.S. at 392). “The existence of a

possible or even an inevitable federal defense does not give rise to federal subject matter

jurisdiction.” Id. (citing Rivet, 522 U.S. at 475).

                                           ARGUMENT

I.     CREDIT ACCEPTANCE HAS FAILED TO MEET ITS HEAVY BURDEN TO
       ESTABLISH FEDERAL JURISDICTION OVER THIS CASE BROUGHT BY
       THE STATE

       Credit Acceptance’s removal flies in the face of this Court’s decision in Global Client,

issued less than two months before Credit Acceptance’s removal and which Credit Acceptance



                                                  5
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 6 of 15




barely mentions, much less distinguishes. Credit Acceptance argues that the State’s allegations

that Credit Acceptance’s grossly inflated sale prices for its cars and ancillary products are

effectively hidden finance charges, “present[] a clear conflict” with TILA and Regulation Z and

are “preempted.” Removal at 5, 6, 9-10. Credit Acceptance also argues the State’s claims

“implicate Section 5(a)(1) of the [FTC] Act, 15 U.S.C. § 45(a)(1), which is incorporated in the

interpretive section of the MCPA . . . .” Id. at 4. These arguments for federal jurisdiction were

soundly rejected by Global Client, 2019 U.S. Dist. LEXIS 73900, at *19-20.

       A.      It Is Well-Established that Credit Acceptance’s Defense of Preemption Does
               Not Give Rise to Federal Issue

       Credit Acceptance invokes preemption in its improper attempt to argue federal

jurisdiction on alleged embedded federal issues under Grable & Sons Metal Prods., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308 (2005). “The Supreme Court has cautioned that suitable cases

appropriately removable under Grable constitute a ‘slim category’.” Global Client, 2019 U.S.

Dist. LEXIS 73900, at *21 (citing Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677,

701 (2006)). Grable requires that a “federal issue is: (1) necessarily raised, (2) actually disputed,

(3) substantial, and (4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).

       Under Grable, this Court held, “the necessary, substantial, and disputed federal issue

must be inherent in the State’s complaint, not a defense to the complaint.” Global Client, 2019

U.S. Dist. LEXIS 73900, at *21 (citing Venable v. La. Workers’ Comp. Corp., 740 F.3d 937,

942-943 (5th Cir. 2013)). “[E]ven if precepts embedded in the [federal law] would provide a

defense here to defendants against the plaintiff’s claims, that defense still would not

recharacterize plaintiff’s lawsuit as ‘federal’.” Id. at 21-22. “[T]he existence of a possible or




                                                  6
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 7 of 15




even inevitable federal defense does not give rise to federal subject matter jurisdiction.” Id. at 22

(citing Rivet, 522 U.S. at 475).

       Here, there are no federal issues within the four corners of the State’s complaint. Credit

Acceptance, nevertheless, tries unsuccessfully to create a federal issue by arguing the State’s

allegations that sale price markups and overpriced ancillary products constitute undisclosed

finance charges conflict with TILA. Removal at 4-7. Credit Acceptance relies on a preemption

provision in Regulation Z. Removal at 5-6. The comment to Regulation Z, on which Credit

Acceptance relies, states that a portion of Mississippi’s state motor vehicle law, among several

other similar statutes in other states, is “preempted in those cases in which the term finance

charge would be used under state law to describe a different amount than the finance charge

disclosed under Federal law.” 12 C.F.R. part 1026, Supp. I,

¶ 28(a), cmt. 11(i). Even if a portion of Mississippi’s state motor vehicle law were preempted

due to a conflict with TILA, that would – at best – possibly establish a defense, not form a basis

for removal. See, e.g., Franchise Tax Bd., 463 U.S. at 14 (“since 1887 it has been settled law

that a case may not be removed to federal court on the basis of a federal defense, including the

defense of preemption, even if the defense is anticipated in the plaintiff’s complaint, and even if

both parties admit that the defense is the only question truly at issue in the case”); Elam v. Kan.

City S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011) (defensive preemption (i.e. “conflict

preemption” or “ordinary preemption”) does not create federal jurisdiction).2




2
  Credit Acceptance nonsensically argues that its preemption argument is not “sought solely as a
defense” because TILA “necessarily precludes any contrary interpretation of the statute” as it
alleges is made on the face of the State’s complaint. Removal at 10. It is unclear how that is
anything but a preemption argument, which can only be a defense.
                                                 7
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 8 of 15




       Because there are no federal issues inherent in the State’s complaint, the Court does not

need to engage in any further analysis under Grable. But it is worth noting there is no conflict.

Credit Acceptance does not identify or explain how the definition of a finance charge in

Mississippi’s motor vehicle law conflicts with TILA. It is an incorrect argument to convey

bogus jurisdiction. Under both Regulation Z and Mississippi’s motor vehicle law, charges not

charged in a comparable cash transaction are considered a finance charge. Compare 12 C.F.R.

§ 1026.4(a) (“The finance charge is the cost of consumer credit as a dollar amount. It includes

any charge payable directly or indirectly by the consumer and imposed directly or indirectly by

the creditor as an incident to or a condition of the extension of credit. It does not include any

charge of a type payable in a comparable cash transaction) with Mississippi Motor Vehicle Sales

Finance Law, Miss. Code Ann. § 63-19-3(j) (“‘Finance charge’ means the amount agreed upon

between the buyer and the seller, as limited in this chapter, to be added to the aggregate of the

cash sale price, the amount, if any, included for insurance and other benefits and official fees, in

determining the time price”).

       The comment to Regulation Z, on which Credit Acceptance relies to argue preemption, is

clear that state law is preempted only if it “requires use of the term finance charge, but defines

the term to include fees that the Federal law excludes . . . .” 12 C.F.R. part 1026, Supp. I,

¶ 28(a), cmt. 11(i) (emphasis added). Charges “excluded” from the finance charge in Regulation

Z is a finite list of specific exclusions, which Credit Acceptance never points to, and does not

contain sale price markups or ancillary products. See 12 C.F.R. 1026.4(c). Instead, Credit

Acceptance deliberately misleads by claiming that charges are preempted if TILA and

Regulation Z do not “include” those charges as finance charges. Removal at 6. Even if this were

an accurate recitation of the law, which it is not, Credit Acceptance’s argument is still wrong



                                                  8
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 9 of 15




given that Regulation Z lists “[e]xamples” of finance charges, which are not intended to be

exhaustive or impose any limitations. 12 C.F.R. § 1026.4(b).

       Credit Acceptance’s cases also fail to support a conflict under TILA. Removal at 6. For

example, the Fifth Circuit case cited by Credit Acceptance states that “[t]he language of both

[TILA and the state law statute at issue] is broad enough to include a service agreement or

membership fee imposed as a condition before credit is extended.” Berryhill v. Rich Plan of

Pensacola, 578 F.2d 1092, 1098 (5th Cir. 1978) (cited at Removal at 6). Likewise, here, the

well-pleaded complaint alleges that Credit Acceptance adds overpriced, largely valueless

ancillary products in a predatory fashion. See, e.g., Compl. ¶ 40 (Credit Acceptance “creates an

opportunity where consumers could be (and some have complained they are) charged for

ancillary products they did not want”).3 Credit Acceptance fails to cite any case saying gross

markups on the sale price of cars cannot be a finance charge, and fails to cite to the Court the

many cases saying markups on ancillary products and cars can be finance charges under TILA.

See, e.g., Gibson v Bob Watson Chevrolet-Geo, Inc., 112 F.3d 283, 286-287 (7th Cir. 1997)

(undisclosed finance charge under TILA can exist when dealers charge markups for ancillary

products that are “systematically higher on sales to credit customers than on sales to cash

customers”); Walker v. Wallace Auto Sales, Inc., 155 F.3d 927, 932 (7th Cir. 1998) (higher price

of vehicles charged to credit buyer is hidden finance charge under TILA); Limtiaco v. Auction




3
 Even if there were a potential conflict relating to ancillary products in some circumstances, it
would not be a “substantial” question under Grable. Issues that are “fact-bound and situation-
specific” do not give rise to a substantial question. Empire Healthchoice, 547 U.S. at 700-701.
A substantial question needs to involve a “nearly ‘pure issue of law’.” Id.; see also Singh v.
Duane Morris LLP, 538 F.3d 334, 339 (5th Cir. 2008) (not substantial when “federal issue is
predominantly one of fact”).


                                                 9
     Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 10 of 15




Cars.com, LLC, No. 2:11-cv-00370-MMD-CWH, 2012 WL 4911726, at *3 (D. Nev. 2012) (“A

‘hidden’ finance charge may exist where the price charged is above true market value.”).

       B.      Borrowing of Federal Law Does Not Give Rise to Federal Jurisdiction

       While the State does not rely on claims under TILA or the FTC Act, the MCPA does look

to the FTC Act and other consumer protection law standards, including potentially standards

from TILA, for guidance. See Miss. Code Ann. § 75-24-3(c). But this, as instructed by this

Court in Global Client, does not give rise to federal jurisdiction: “Defendants seek to make

much of the Mississippi Consumer Protection Act’s reliance on federal law. This borrowing of

federal law does not convert a properly pleaded state-created claim into a federal claim.” See

Global Client, 2019 U.S. Dist. LEXIS 73900, at *20 (citing Beneficial Nat. Bank v. Anderson,

539 U.S. 1, 12 (2003); Merrill Dow Pharm., Inc. v. Thompson, 478 U.S. 804, 814 (1986); and

Bally v. Nat’l Collegiate Athletic Ass’n, 707 F. Supp. 57, 60 (D. Mass. 1988)).4




4
  Credit Acceptance’s argument that federal jurisdiction will not disturb the federal-state balance
because the MCPA relies on or can look to for guidance the FTC Act, TILA, or other federal
consumer protection standards, would turn on its head the long-established edict that
“considerations of comity make federal courts reluctant to snatch cases which a State has
brought from the courts of that State, unless some clear rule demands it.” Global Client, 2019
U.S. Dist. LEXIS 73900, at *9 (citing Franchise Tax Bd., 463 U.S. at 21 n.22). This reluctance
is even further reinforced in this case because “consumer protection [is] an area traditionally
reserved to the states,” Teltech Sys. v. Bryant, 702 F.3d 232, 236 (5th Cir. 2012), and asserting
federal jurisdiction over state consumer claims would result in the “usurpation of state authority
in an area in which states have traditionally been dominant,” Singh, 538 F.3d at 340.
Mississippi courts have routinely found no federal jurisdiction under cases brought by the
Mississippi Attorney General under the MCPA. See, e.g., Hood ex rel. Miss. v. JP Morgan
Chase & Co., 737 F.3d 78, 81-82 (5th Cir. 2013); Miss. ex rel. Hood v. Trans Union, LLC, No.
1:15-cv-161-HSO-JCG, at 1-4 (S.D. Miss. Oct. 5, 2015); Hood v. AstraZeneca Pharm., LP, 744
F. Supp. 2d 590, 594, 607 (N.D. Miss. 2010).


                                                10
     Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 11 of 15




       C.      There Is No Complete Preemption under TILA or Regulation Z

       Though Credit Acceptance does not come out and expressly argue “complete

preemption” – presumably because even it recognizes how absurd that argument would be here

– it nonetheless makes complete preemption arguments. Credit Acceptance claims, without

explanation, that this Court’s recent decision remanding Global Client is “readily

distinguishable” as the court found that the federal laws “do not afford any preemption.”

Removal at 9-10. In Global Client, this Court found no complete preemption; thus, for it to be

distinguishable, Credit Acceptance would have to prove complete preemption here. See Global

Client, 2019 U.S. Dist. LEXIS 73900, at *17-20.

       This argument is even more “patently unreasonable” than this Court deemed the

argument in Global Client because it follows on the heels of Global Client and not only fails to

distinguish it, but flies in its face. See Global Client, 2019 U.S. Dist. LEXIS 73900, at *23. In

Global Client, this Court explained complete preemption: “‘When the federal statute completely

pre-empts the state-law cause of action, a claim which comes within the scope of that cause of

action, even if pleaded in terms of state law, is in reality based on federal law.’” Id. at 18

(citation omitted). This Court said there are only four areas where the Supreme Court has found

the complete preemption doctrine applies. Id. And there are limited, additional areas where

lower courts have applied it. Id. at 18-19. None apply here.

       Courts, including this Court, have routinely said there is no complete preemption under

TILA. See, e.g., Wells Fargo Bank W., Nat’l Ass’n. v. Burns, 100 Fed. App’x 599, at *1 (8th Cir.

2004); Walker v. Atwood Chevrolet-Olds, Inc., 189 F. Supp. 2d 594, 598 (S.D. Miss. 2001)

(Wingate, J.); Greer v. MAJR Fin. Corp., 105 F. Supp. 2d 583, 589-591 (S.D. Miss. 2000);

Evans v. Courtesy Chevrolet II, LP, 423 F. Supp. 2d 669, 672 (S.D. Tex. 2006). The plain



                                                 11
      Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 12 of 15




language of Regulation Z and the comment relied on by Credit Acceptance expressly permit

state-law claims that are not inconsistent with its requirements. See, e.g., 12 C.F.R. § 1026.28;

12 C.F.R. part 1026, Supp. I, ¶ 28(a), cmt. 11(i); Greer, 105 F. Supp. 2d at 589-591 (establishing

complete preemption requires defendant to “demonstrate that Congress intended not just to

preempt a state law to some degree, but to altogether substitute a federal cause of action for a

state cause of action.”).5

II.     CREDIT ACCEPTANCE’S REMOVAL IS FRIVOLOUS AND INTENDED TO
        DELAY AND THE STATE IS ENTITLED TO AN AWARD OF FEES AND
        COSTS

        Credit Acceptance’s removal is frivolous and attorneys’ fees and costs should be

awarded. See 28 U.S.C. § 1447(c). Credit Acceptance raises only arguments that it knows were

recently and squarely addressed and rejected by this Court in Global Client, including that a

defense (here, preemption) or borrowing of federal law can give rise to federal jurisdiction. See

Global Client, 2019 U.S. Dist. LEXIS 73900, at *15, 14. Moreover, Credit Acceptance sneakily

tries to distinguish Global Client by claiming that this Court “found both that the [Telemarketing

Sales Rule] and FTC Act do not afford any preemption,” Removal at 10-11, when what Global

Client found was no complete preemption, which Credit Acceptance does not (and cannot)

seriously argue here. Further, Credit Acceptance’s entire TILA/Regulation Z argument is

premised on an implausible underlying argument that TILA/Regulation Z conflict with the



5
  Credit Acceptance argues that this Court has found removal proper based on a TILA federal
question in one case, Gandy v. Peoples Bank & Trust Co., 224 B.R. 340 (S.D. Miss. 1998).
Removal at 7. As this Court explained, in Gandy, “the plaintiff had stated no state law cause of
action” and thus the court “was confronted with nothing but construction and application of
TILA to the facts of the case.” Easterling v. Gulf Guar. Ins. Co., 60 F. Supp. 2d 586, 588 (S.D.
Miss. 1999) (“the artful pleading exception to the well pleaded complaint rule does not apply
where a plaintiff has stated viable state causes of action”); see also Walker, 189 F. Supp. 2d at
599 (Wingate, J.) (“if a plaintiff indeed has a viable state claim, he may depend on it alone and
thereby defeats attempts at removal”).
                                                12
     Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 13 of 15




State’s allegations that gross markups on cars and ancillary products are hidden finance charges.

Even a passing reference to TILA/Regulation Z shows that such markups are not excluded

finance charges and are not preempted. In these circumstances, there is reason to be sufficiently

“perturbed” to award attorneys’ fees, compare Global Client, 2019 U.S. Dist. LEXIS 73900, at

*23-24, so that Credit Acceptance cannot just flout this Court’s teachings with no consequence.

       The Court should also exercise its discretion to award fees and costs here because Credit

Acceptance is making unreasonable arguments for purposes of delay. Credit Acceptance’s

removal delayed pending discovery, which Credit Acceptance would have been required to

answer earlier this month under Rules 33(b)(3) and 34(b) of the Mississippi Rules of Civil

Procedure. See ECF No. 1-2 at 103, 106. Also, Credit Acceptance is seeking to waste judicial

and plaintiff’s resources, especially in light of how unreasonable and improper removal is, by

refusing to stay the briefing on its motion to dismiss. Credit Acceptance has also requested oral

argument on its removal further to delay prosecution of the State’s case (while wasting more of

the Court’s time and resources) until the inevitable return to state court, where it will be held to

account for its violations of state law. Credit Acceptance’s bad faith in removing the State’s

consumer protection case, while not a prerequisite to a fee award, calls out loudly for sanctions.

                                          CONCLUSION
       For the foregoing reasons, the State respectfully requests that this Court remand this case

to the state court and award the State attorneys’ fees and costs.

Dated: June 20, 2019                           Respectfully submitted,

                                               PLAINTIFF, STATE OF MISSISSIPPI ex rel.
                                               JIM HOOD, ATTORNEY GENERAL OF THE
                                               STATE OF MISSISSIPPI

                                       By:     /s/ Mimi Liu
                                               Mimi Liu (admitted pro hac vice)


                                                 13
Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 14 of 15




                              Jacqueline H. Ray MSB#100169)
                              Mary Jo Woods (MSB#10468)
                              Donald L. Kilgore (MSB#3758)
                              Special Assistant Attorneys General
                              Office of the Mississippi Attorney General
                              Post Office Box 220
                              Jackson, Mississippi 39205
                              Telephone: 601.359.3680
                              Facsimile: 601.359.2003
                              Email: jacra@ago.state.ms.us,
                                     mwood@ago.state.ms.us
                                     dkilg@ago.state.ms.us

                        OF COUNSEL:

                              Mimi Liu (admitted pro hac vice)
                              Elizabeth Paige Boggs (admitted pro hac vice)
                              MOTLEY RICE LLC
                              401 9th Street NW, Suite 1001
                              Washington, D.C. 20004
                              Telephone: (202) 386-9625
                              Facsimile: (202) 386-9622
                              Email: mliu@motleyrice.com
                                     pboggs@motleyrice.com

                              Blake A. Tyler (MSB#101786)
                              Jason M. Kirschberg (MSB#104860)
                              GADOW TYLER PLLC
                              511 East Pearl Street
                              Jackson, Mississippi 39201
                              Telephone: (601) 355-0654
                              Facsimile: (601) 510-9667
                              Email: blake@gadowtyler.com
                                     jason@gadowtyler.com




                                14
     Case 3:19-cv-00353-HTW-LGI Document 15 Filed 06/20/19 Page 15 of 15




                               CERTIFICATE OF SERVICE


       I hereby certify that on June 20, 2019, I electronically filed the foregoing Memorandum

of Law in Support of the State of Mississippi’s Motion to Remand and for Costs and Fees using

the ECF.

Dated: June 20, 2019

                                            /s/ Mimi Liu
                                            Mimi Liu (admitted pro hac vice)
